

	

		II

		109th CONGRESS

		1st Session

		S. 1325

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. Frist (for himself,

			 Mr. Bingaman, Mr. Dodd, Mrs.

			 Clinton, Ms. Collins,

			 Mr. Alexander, Mr. Lugar, Ms.

			 Murkowski, and Mr. Stevens)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish grants to provide health

		  services for improved nutrition, increased physical activity, obesity and

		  eating disorder prevention, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Improved Nutrition and Physical

			 Activity Act or the IMPACT Act.

		2.FindingsCongress makes the following

			 findings:

			(1)In July 2004, the Secretary of Health and

			 Human Service recognized obesity is a critical public health problem in

			 our country and under the medicare program language was removed from

			 the coverage manual stating that obesity is not an illness.

			(2)The National Health and Nutrition

			 Examination Survey for 2002 found that an estimated 65 percent of adults are

			 overweight and 31 percent of adults are obese and 16 percent of children and

			 adolescents in the United States are overweight or obese.

			(3)The Institute of Medicine reported in

			 Preventing Childhood Obesity (2004) that approximately 60

			 percent of obese children between 5 and 10 years of age have at least one

			 cardiovascular disease risk factor and 25 percent have two or more such risk

			 factors.

			(4)The Institute of Medicine reports that the

			 prevalence of overweight and obesity is increasing among all age groups. There

			 is twice the number of overweight children between 2 and 5 years of age and

			 adolescents between 12 and 19 years of age, and 3 times the number of children

			 between 6 and 11 years of age as there were 30 years ago.

			(5)According to the 2004 Institute of Medicine

			 report, obesity-associated annual hospital costs for children and youth more

			 than tripled over 2 decades, rising from $35,000,000 in the period 1979 through

			 1981 to $127,000,000 in the period 1997 through 1999.

			(6)The Centers for Disease Control and

			 Prevention reports have estimated that as many as 365,000 deaths a year are

			 associated with being overweight or obese. Overweight and obesity are

			 associated with an increased risk for heart disease (the leading cause of

			 death), cancer (the second leading cause of death), diabetes (the 6th leading

			 cause of death), and musculoskeletal disorders.

			(7)According to the National Institute of

			 Diabetes and Digestive and Kidney Diseases, individuals who are obese have a 50

			 to 100 percent increased risk of premature death.

			(8)The Healthy People 2010 goals identify

			 overweight and obesity as one of the Nation's leading health problems and

			 include objectives for increasing the proportion of adults who are at a healthy

			 weight, reducing the proportion of adults who are obese, and reducing the

			 proportion of children and adolescents who are overweight or obese.

			(9)Another goal of Healthy People 2010 is to

			 eliminate health disparities among different segments of the population.

			 Obesity is a health problem that disproportionally impacts medically

			 underserved populations.

			(10)The 2005 Surgeon General's report

			 The Year of the Healthy Child lists the treatment and prevention

			 of obesity as a national priority.

			(11)The Institute of Medicine report

			 Preventing Childhood Obesity (2004) finds that childhood

			 obesity is a serious nationwide health problem requiring urgent attention and a

			 population-based prevention approach….

			(12)The Centers for Disease Control and

			 Prevention estimates the annual expenditures related to overweight and obesity

			 in adults in the United States to be $264,000,000,000 (exceeding the cost of

			 tobacco-related illnesses) and appears to be rising dramatically. This cost can

			 potentially escalate markedly as obesity rates continue to rise and the medical

			 complications of obesity are emerging at even younger ages. Therefore, the

			 total disease burden will most likely increase, as well as the attendant

			 health-related costs.

			(13)Weight control programs should promote a

			 healthy lifestyle including regular physical activity and healthy eating, as

			 consistently discussed and identified in a variety of public and private

			 consensus documents, including the 2001 U.S. Surgeon General’s report A

			 Call To Action and other documents prepared by the Department of Health

			 and Human Services and other agencies.

			(14)The Institute of Medicine reports that poor

			 eating habits are a risk factor for the development of eating disorders and

			 obesity. In 2002, more than 35,000,000 Americans experienced limited access to

			 nutritious food on a regular basis. The availability of high-calorie, low

			 nutrient foods have increased in low-income neighborhoods due to many

			 factors.

			(15)Effective interventions for promoting

			 healthy eating behaviors should promote healthy lifestyle and not inadvertently

			 promote unhealthy weight management techniques.

			(16)The National Institutes of Health reports

			 that eating disorders are commonly associated with substantial psychological

			 problems, including depression, substance abuse, and suicide.

			(17)The National Association of Anorexia

			 Nervosa and Associated Disorders estimates there are 8,000,000 Americans

			 experience eating disorders. Eating disorders of all types are more common in

			 women than men.

			(18)The health risks of Binge Eating Disorder

			 are those associated with obesity and include heart disease, gall bladder

			 disease, and diabetes.

			(19)According to the National Institute of

			 Mental Health, Binge Eating Disorder is characterized by frequent episodes of

			 uncontrolled overeating, with an estimated 2 to 5 percent of Americans

			 experiencing this disorder in a 6-month period.

			(20)Additionally, the National Institute of

			 Mental Health reports that Anorexia Nervosa, an eating disorder from which 0.5

			 to 3.7 percent of American women will suffer in their lifetime, is associated

			 with serious health consequences including heart failure, kidney failure,

			 osteoporosis, and death. According to the National Institute of Mental Health,

			 Anorexia Nervosa has one of the highest mortality rates of all psychiatric

			 disorders, placing a young woman with Anorexia Nervosa at 12 times the risk of

			 death of other women her age.

			(21)In 2001, the National Institute of Mental

			 Health reported that 1.1 to 4.2 percent of American women will suffer from

			 Bulimia Nervosa in their lifetime. Bulimia Nervosa is an eating disorder that

			 is associated with cardiac, gastrointestinal, and dental problems, including

			 irregular heartbeats, gastric ruptures, peptic ulcers, and tooth decay.

			(22)On the 2003 Youth Risk Behavior Survey, 6

			 percent of high school students reported recent use of laxatives or vomiting to

			 control their weight.

			ITraining grants

			101.Grants to provide

			 training for health profession studentsSection 747(c)(3) of the

			 Public Health Service Act

			 (42 U.S.C.

			 293k(c)(3)) is amended by striking and victims of

			 domestic violence and inserting victims of domestic violence,

			 individuals (including children) who are overweight or obese (as such terms are

			 defined in section 399W(j)) and at risk for related serious and chronic medical

			 conditions, and individuals who suffer from eating disorders.

			102.Grants to provide

			 training for health professionalsSection 399Z of the

			 Public Health Service Act

			 (42 U.S.C.

			 280h–3) is amended—

				(1)in subsection (b), by striking

			 2005 and inserting 2007;

				(2)by redesignating subsection (b) as

			 subsection (c); and

				(3)by inserting after subsection (a) the

			 following:

					

						(b)Grants

							(1)In

				generalThe Secretary may

				award grants to eligible entities to train primary care physicians and other

				licensed or certified health professionals on how to identify, treat, and

				prevent obesity or eating disorders and aid individuals who are overweight,

				obese, or who suffer from eating disorders.

							(2)ApplicationAn entity that desires a grant under this

				subsection shall submit an application at such time, in such manner, and

				containing such information as the Secretary may require, including a plan for

				the use of funds that may be awarded and an evaluation of the training that

				will be provided.

							(3)Use of

				fundsAn entity that receives

				a grant under this subsection shall use the funds made available through such

				grant to—

								(A)use evidence-based findings or

				recommendations that pertain to the prevention and treatment of obesity, being

				overweight, and eating disorders to conduct educational conferences, including

				Internet-based courses and teleconferences, on—

									(i)how to treat or prevent obesity, being

				overweight, and eating disorders;

									(ii)the link between obesity, being overweight,

				eating disorders and related serious and chronic medical conditions;

									(iii)how to discuss varied strategies with

				patients from at-risk and diverse populations to promote positive behavior

				change and healthy lifestyles to avoid obesity, being overweight, and eating

				disorders;

									(iv)how to identify overweight, obese,

				individuals with eating disorders, and those who are at risk for obesity and

				being overweight or suffer from eating disorders and, therefore, at risk for

				related serious and chronic medical conditions; and

									(v)how to conduct a comprehensive assessment

				of individual and familial health risk factors; and

									(B)evaluate the effectiveness of the training

				provided by such entity in increasing knowledge and changing attitudes and

				behaviors of trainees.

								(4)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this subsection, $10,000,000 for

				fiscal year 2006, and such sums as may be necessary for each of fiscal years

				2007 through

				2010.

							.

				IICommunity-based solutions to increase

			 physical activity, improve nutrition, and promote healthy eating

			 behaviors

			201.Grants to increase

			 physical activity, improve nutrition, and promote healthy eating

			 behaviorsPart Q of title III

			 of the Public Health Service Act

			 (42 U.S.C.

			 280h et seq.) is amended by striking section 399W and inserting

			 the following:

				

					399W.Grants to increase

				physical activity, improve nutrition, and promote healthy eating

				behaviors

						(a)Establishment

							(1)In

				generalThe Secretary, acting

				through the Director of the Centers for Disease Control and Prevention and in

				coordination with the Administrator of the Health Resources and Services

				Administration, the Director of the Indian Health Service, the Secretary of

				Education, the Secretary of Agriculture, the Secretary of the Interior, the

				Director of the National Institutes of Health, the Director of the Office of

				Women’s Health, and the heads of other appropriate agencies, shall award

				competitive grants to eligible entities to plan and implement programs that

				promote healthy eating behaviors and physical activity to prevent eating

				disorders, obesity, being overweight, and related serious and chronic medical

				conditions. Such grants may be awarded to target at-risk populations including

				youth, adolescent girls, health disparity populations (as defined in section

				485E(d)), and the underserved.

							(2)TermThe Secretary shall award grants under this

				subsection for a period not to exceed 4 years.

							(b)Award of

				grantsAn eligible entity

				desiring a grant under this section shall submit an application to the

				Secretary at such time, in such manner, and containing such information as the

				Secretary may require, including—

							(1)a plan describing a comprehensive program

				of approaches to encourage healthy eating behaviors and healthy levels of

				physical activity;

							(2)the manner in which the eligible entity

				will coordinate with appropriate State and local authorities, including—

								(A)State and local educational

				agencies;

								(B)departments of health;

								(C)chronic disease directors;

								(D)State directors of programs under section

				17 of the Child Nutrition Act of

				1966 (42

				U.S.C. 1786);

								(E)governors' councils for physical activity

				and good nutrition;

								(F)State and local parks and recreation

				departments; and

								(G)State and local departments of

				transportation and city planning; and

								(3)the manner in which the applicant will

				evaluate the effectiveness of the program carried out under this

				section.

							(c)CoordinationIn awarding grants under this section, the

				Secretary shall ensure that the proposed programs are coordinated in substance

				and format with programs currently funded through other Federal agencies and

				operating within the community including the Physical Education Program (PEP)

				of the Department of Education.

						(d)Eligible

				entityIn this section, the

				term eligible entity means—

							(1)a city, county, tribe, territory, or

				State;

							(2)a State educational agency;

							(3)a tribal educational agency;

							(4)a local educational agency;

							(5)a federally qualified health center (as

				defined in section 1861(aa)(4) of the Social

				Security Act (42 U.S.C.

				1395x(aa)(4));

							(6)a rural health clinic;

							(7)a health department;

							(8)an Indian Health Service hospital or

				clinic;

							(9)an Indian tribal health facility;

							(10)an urban Indian facility;

							(11)any health provider;

							(12)an accredited university or college;

							(13)a community-based organization;

							(14)a local city planning agency; or

							(15)any other entity determined appropriate by

				the Secretary.

							(e)Use of

				fundsAn eligible entity that

				receives a grant under this section shall use the funds made available through

				the grant to—

							(1)carry out community-based activities

				including—

								(A)city planning, transportation initiatives,

				and environmental changes that help promote physical activity, such as

				increasing the use of walking or bicycling as a mode of transportation;

								(B)forming partnerships and activities with

				businesses and other entities to increase physical activity levels and promote

				healthy eating behaviors at the workplace and while traveling to and from the

				workplace;

								(C)forming partnerships with entities,

				including schools, faith-based entities, and other facilities providing

				recreational services, to establish programs that use their facilities for

				after school and weekend community activities;

								(D)establishing incentives for retail food

				stores, farmer’s markets, food co-ops, grocery stores, and other retail food

				outlets that offer nutritious foods to encourage such stores and outlets to

				locate in economically depressed areas;

								(E)forming partnerships with senior centers,

				nursing facilities, retirement communities, and assisted living facilities to

				establish programs for older people to foster physical activity and healthy

				eating behaviors;

								(F)forming partnerships with daycare

				facilities to establish programs that promote healthy eating behaviors and

				physical activity; and

								(G)developing and evaluating community

				educational activities targeting good nutrition and promoting healthy eating

				behaviors;

								(2)carry out age-appropriate school-based

				activities including—

								(A)developing and testing educational

				curricula and intervention programs designed to promote healthy eating

				behaviors and habits in youth, which may include—

									(i)after hours physical activity

				programs;

									(ii)increasing opportunities for students to

				make informed choices regarding healthy eating behaviors; and

									(iii)science-based interventions with multiple

				components to prevent eating disorders including nutritional content,

				understanding and responding to hunger and satiety, positive body image

				development, positive self-esteem development, and learning life skills (such

				as stress management, communication skills, problem-solving and decisionmaking

				skills), as well as consideration of cultural and developmental issues, and the

				role of family, school, and community;

									(B)providing education and training to

				educational professionals regarding a healthy lifestyle and a healthy school

				environment;

								(C)planning and implementing a healthy

				lifestyle curriculum or program with an emphasis on healthy eating behaviors

				and physical activity; and

								(D)planning and implementing healthy lifestyle

				classes or programs for parents or guardians, with an emphasis on healthy

				eating behaviors and physical activity;

								(3)carry out activities through the local

				health care delivery systems including—

								(A)promoting healthy eating behaviors and

				physical activity services to treat or prevent eating disorders, being

				overweight, and obesity;

								(B)providing patient education and counseling

				to increase physical activity and promote healthy eating behaviors; and

								(C)providing community education on good

				nutrition and physical activity to develop a better understanding of the

				relationship between diet, physical activity, and eating disorders, obesity, or

				being overweight; or

								(4)other activities determined appropriate by

				the Secretary (including evaluation or identification and dissemination of

				outcomes and best practices).

							(f)Matching

				fundsIn awarding grants

				under subsection (a), the Secretary may give priority to eligible entities who

				provide matching contributions. Such non-Federal contributions may be cash or

				in kind, fairly evaluated, including plant, equipment, or services.

						(g)Technical

				assistanceThe Secretary may

				set aside an amount not to exceed 10 percent of the total amount appropriated

				for a fiscal year under subsection (k) to permit the Director of the Centers

				for Disease Control and Prevention to provide grantees with technical support

				in the development, implementation, and evaluation of programs under this

				section and to disseminate information about effective strategies and

				interventions in preventing and treating obesity and eating disorders through

				the promotion of healthy eating behaviors and physical activity.

						(h)Limitation on

				administrative costsAn

				eligible entity awarded a grant under this section may not use more than 10

				percent of funds awarded under such grant for administrative expenses.

						(i)ReportNot later than 6 years after the date of

				enactment of the Improved Nutrition and Physical Activity Act, the Director of

				the Centers for Disease Control and Prevention shall review the results of the

				grants awarded under this section and other related research and identify

				programs that have demonstrated effectiveness in promoting healthy eating

				behaviors and physical activity in youth. Such review shall include an

				identification of model curricula, best practices, and lessons learned, as well

				as recommendations for next steps to reduce overweight, obesity, and eating

				disorders. Information derived from such review, including model program

				curricula, shall be disseminated to the public.

						(j)DefinitionsIn this section:

							(1)Anorexia

				NervosaThe term

				Anorexia Nervosa means an eating disorder characterized by

				self-starvation and excessive weight loss.

							(2)Binge Eating

				DisorderThe term binge

				eating disorder means a disorder characterized by frequent episodes of

				uncontrolled eating.

							(3)Bulimia

				NervosaThe term

				Bulimia Nervosa means an eating disorder characterized by

				excessive food consumption, followed by inappropriate compensatory behaviors,

				such as self-induced vomiting, misuse of laxatives, fasting, or excessive

				exercise.

							(4)Eating

				disordersThe term

				eating disorders means disorders of eating, including Anorexia

				Nervosa, Bulimia Nervosa, and binge eating disorder.

							(5)Healthy eating

				behaviorsThe term

				healthy eating behaviors means—

								(A)eating in quantities adequate to meet, but

				not in excess of, daily energy needs;

								(B)choosing foods to promote health and

				prevent disease;

								(C)eating comfortably in social environments

				that promote healthy relationships with family, peers, and community;

				and

								(D)eating in a manner to acknowledge internal

				signals of hunger and satiety.

								(6)ObeseThe term obese means an adult

				with a Body Mass Index (BMI) of 30 kg/m2 or greater.

							(7)OverweightThe term overweight means an

				adult with a Body Mass Index (BMI) of 25 to 29.9 kg/m2 and a child or

				adolescent with a BMI at or above the 95th percentile on the revised Centers

				for Disease Control and Prevention growth charts or another appropriate

				childhood definition, as defined by the Secretary.

							(8)YouthThe term youth means

				individuals not more than 18 years old.

							(k)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section, $60,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of fiscal years 2007

				through 2010. Of the funds appropriated pursuant to this subsection, the

				following amounts shall be set aside for activities related to eating

				disorders:

							(1)$5,000,000 for fiscal year 2006.

							(2)$5,500,000 for fiscal year 2007.

							(3)$6,000,000 for fiscal year 2008.

							(4)$6,500,000 for fiscal year 2009.

							(5)$1,000,000 for fiscal year

				2010.

							.

			202.National Center for

			 health statisticsSection 306

			 of the Public Health Service Act

			 (42 U.S.C.

			 242k) is amended—

				(1)in subsection (m)(4)(B), by striking

			 subsection (n) each place it appears and inserting

			 subsection (o);

				(2)by redesignating subsection (n) as

			 subsection (o); and

				(3)by inserting after subsection (m) the

			 following:

					

						(n)(1)The Secretary, acting through the Center,

				may provide for the—

								(A)collection of data for determining the

				fitness levels and energy expenditure of children and youth; and

								(B)analysis of data collected as part of the

				National Health and Nutrition Examination Survey and other data sources.

								(2)In carrying out paragraph (1), the

				Secretary, acting through the Center, may make grants to States, public

				entities, and nonprofit entities.

							(3)The Secretary, acting through the Center,

				may provide technical assistance, standards, and methodologies to grantees

				supported by this subsection in order to maximize the data quality and

				comparability with other

				studies.

							.

				203.Health disparities

			 reportNot later than 18

			 months after the date of enactment of this Act, and annually thereafter, the

			 Director of the Agency for Healthcare Research and Quality shall review all

			 research that results from the activities carried out under this Act (and the

			 amendments made by this Act) and determine if particular information may be

			 important to the report on health disparities required by

			 section

			 903(c)(3) of the Public Health

			 Service Act (42 U.S.C.

			 299a–1(c)(3)).

			204.Preventive health

			 services block grantSection

			 1904(a)(1) of the Public Health Service

			 Act (42 U.S.C. 300w–3(a)(1)) is

			 amended by adding at the end the following:

				

					(H)Activities and community education programs

				designed to address and prevent overweight, obesity, and eating disorders

				through effective programs to promote healthy eating, and exercise habits and

				behaviors.

					.

			205.Report on obesity

			 and eating disorders research

				(a)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Secretary of Health and Human

			 Services shall submit to the Committee on Health, Education, Labor, and

			 Pensions of the Senate and the Committee on Energy and Commerce of the House of

			 Representatives a report on research conducted on causes and health

			 implications (including mental health implications) of being overweight,

			 obesity, and eating disorders.

				(b)ContentThe report described in subsection (a)

			 shall contain—

					(1)descriptions on the status of relevant,

			 current, ongoing research being conducted in the Department of Health and Human

			 Services including research at the National Institutes of Health, the Centers

			 for Disease Control and Prevention, the Agency for Healthcare Research and

			 Quality, the Health Resources and Services Administration, and other offices

			 and agencies;

					(2)information about what these studies have

			 shown regarding the causes, prevention, and treatment of, being overweight,

			 obesity, and eating disorders; and

					(3)recommendations on further research that is

			 needed, including research among diverse populations, the plan of the

			 Department of Health and Human Services for conducting such research, and how

			 current knowledge can be disseminated.

					206.Report on a national

			 campaign to change children’s health behaviors and reduce obesitySection 399Y of the

			 Public Health Service Act

			 (42 U.S.C.

			 280h–2) is amended—

				(1)by redesignating subsection (b) as

			 subsection (c); and

				(2)by inserting after subsection (a) the

			 following:

					

						(b)ReportThe Secretary shall evaluate the

				effectiveness of the campaign described in subsection (a) in changing

				children’s behaviors and reducing obesity and shall report such results to the

				Committee on Health, Education, Labor, and Pensions of the Senate and the

				Committee on Energy and Commerce of the House of

				Representatives.

						.

				

